NOTICE OF ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach, suggest or render obvious the combination of claimed steps of “terminating the dispensing by halting the flow […] to the fill needle” and “inducing a pressure pulse in the fluid in the fill needle tubing after terminating the dispensing” in further combination with the other claimed steps and recited structure.  The above combination of claimed steps provide the benefit of accurate dispensing by removing a terminal droplet from the fill needle after terminating dispensing through the dispensing tip.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774